DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “109” has been used to designate two different parts in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 111 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: In paragraph 0028, line 6-7, “the ridge defines a groove 108…” is not understood. The groove was labeled as reference number 109 for the remainder of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 17 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear on the total amount of irrigation fluid to be supplied by the device to the eye that is needed to be “sufficient”. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Patent No. 7981074 B2) in view of Arias et al. (U.S. Patent No. 5314406 A). 
Regarding claim 1, Davis teaches a device for ocular surgery (surgical system; Figure 1; Column 2, lines 66-67), the device comprising: a surgical handpiece (handpiece 9; Figure 1; Column 3, lines 3-8) including a power cord (Column 1; lines 30-35) and an aspiration needle (Column 1; lines 52-67) for removing ocular material from an eye (Column 1, lines 20-26); and co-extruded tubing (single line 325; Figure 2; Column 3, lines 9-11) including: an aspiration tube for receiving the ocular material removed from the eye by the surgical handpiece (aspiration line 324; Figure 2; Column 1, lines 30-35 and Column 3, lines 9-11); an irrigation tube integrally formed with the aspiration tube for supplying irrigation fluid to the surgical handpiece (irrigation line 322; Figure 2; Column 1, lines 30-35 and Column 3, lines 9-11). Davis does not disclose a ridge defined along at least a majority of a length of the co- extruded tubing and the ridge defining a groove for receiving the power cord of the surgical handpiece.
However, Arias teaches a ridge (ridge is between vacuum tube 128 and irrigation tube 130; modified Figure 11a) defined along at least a majority of a length of the co-extruded tubing (ridge is along majority of the length of tubing; modified Figure 11g; Column 22, lines 40-44), the ridge defining a groove for receiving the power cord of the surgical handpiece (ridge forms groove 129f to hold electrical supply wire; modified Figure 11a).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the tubing of Arias to replace the tubing of Davis to have the length of the co-extruded tube to have a groove hold the power cord or cable. This allows for the channel or groove to removably attach electrical cable or wires and avoid the tangling of wires/tubing that are connected to the handpiece/instrument (Arias et al.; Column 22, lines 36-40 and Column 24, lines 11-14).

    PNG
    media_image1.png
    489
    894
    media_image1.png
    Greyscale

Modified Figure 11a
Regarding claim 2, Davis in view of Arias teach the claim limitations of claim 1, where Davis further teaches comprising a source of balanced salt solution (BSS), wherein the irrigation tube is adapted to supply the irrigation fluid from the source of BSS to the surgical handpiece during the ocular surgery (Column 1, lines 32-35) to maintain an inter-ocular pressure of the eye as the ocular material is aspirated from the eye through the surgical handpiece. The ocular device is considered to be able to maintain the inter-ocular pressure of the eye during aspiration by delivering BSS as the irrigation fluid into the eye.
Regarding claim 3, Davis in view of Arias teach the claim limitations of claim 2. Further, Davis teaches an aspiration reservoir (vacuum source inside console 320, Figure 1; Column 1, lines 60-63), wherein the aspiration tube is connected between the surgical handpiece and the aspiration reservoir (Column 1, lines 32-35).
Regarding claim 5, Davis in view of Arias teach the claim limitations of claim 1. Davis does not teach the ridge is disposed along an external surface of the co-extruded tubing to increase bend resistance of the co- extruded tubing and to inhibit kinking of the co-extruded tubing along both vertical and horizontal axes of the co-extruded tubing.
However, Arias teaches the ridge is disposed along an external surface of the co-extruded tubing (ridge is on outer surface of tubing; modified Figure 11a above) to increase bend resistance of the co- extruded tubing and to inhibit kinking of the co-extruded tubing along both vertical and horizontal axes of the co-extruded tubing. 
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the ridge of Arias to be on the co-extruded tubing of Davis. It is obvious to someone of ordinary skill in the art that the ridge of the tubing will resist bending and inhibit kinking of the tubing by increasing the stiffness of the co-extruded tubing structure by joining the irrigation/aspiration tubes at the ridge with additional material.

Regarding claim 6, Davis in view of Arias teach the claim limitations of claim 5. The modified device of Davis does not teach the ridge is a first ridge, the co- extruded tubing further comprising a second ridge disposed along at least a majority of the length of the co-extruded tubing.
However, Arias teaches the ridge is a first ridge (first ridge; modified Figure 11a above) and the co-extruded tubing further comprising a second ridge disposed along at least a majority of the length of the co-extruded tubing (second ridge follows along the majority of the length of the tubing; modified Figure 11g below).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the tubing of Arias to replace the tubing of Davis to contain the first and second ridge in the co-extruded tubing. This forms a narrow space between the aspiration and irrigation line that forms a single tubing for use and can be peeled apart (Arias et al.; Column 23, lines 41-47).

    PNG
    media_image2.png
    855
    630
    media_image2.png
    Greyscale

Modified Figure 11g
	Regarding claim 7, Davis in view of Arias teach the claim limitations of claim 6. Davis does not teach the second ridge is located on a side of the co-extruded tubing opposite to a side on which the first ridge is located.
	However, Arias teaches the second ridge is located on a side of the co-extruded tubing opposite to a side on which the first ridge is located (second ridge is on opposite side of tubing from first ridge; modified Figure 11g).
	Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and incorporate the first and second ridges of Arias to the opposite sides of the tubing of Davis. This forms a narrow space between the aspiration and irrigation line that forms a single tubing for use and can be peeled apart (Arias et al.; Column 23, lines 41-47).
	Regarding claim 8, Davis in view of Arias teach the claim limitations of claim 1. Davis does not teach the groove includes first and second resilient arms to removably retain the power cord.
However, Arias teaches the groove includes first and second resilient arms to removably retain the power cord (groove 129f has pair of lips 129g to removably hold electrical supply wire 129; modified Figure 11a; Column 22, lines 36-44).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the tubing of Arias to replace the tubing of Davis to contain the resilient arms in the groove of the tubing. This allows for the channel or groove to removably attach electrical cable or wires and avoid the tangling of wires/tubing that are connected to the handpiece/instrument (Arias et al.; Column 22, lines 36-40 and Column 24, lines 11-14).
Regarding claim 9, Davis in view of Arias teach the claim limitations of claim 8. However, the modified device of Davis does not expressly teach that the diameter of the groove is 0.095 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Davis to have a diameter of the groove of 0.095 inches since it has been held that since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Davis would not operate differently with the claimed diameter since the groove was intended to hold the electrical wire/power cable of the device (Arias et al.; electrical supply wires 129 is held by groove 129f; Column 22, lines 36-51). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be near the claimed value (specification, paragraph [0038]).
Regarding claim 10, Davis in view of Arias teach the claim limitations of claim 1. Further, Davis teaches the aspiration tube and the irrigation tube comprise the same tube material (Column 3, lines 6-11).
Regarding claim 11, Davis in view of Arias teach the claim limitations of claim 1. Further, Davis teaches the aspiration tube and the irrigation tube each define a circular opening (irrigation line 322 and aspiration line 324 have circular openings; Figure 2) and have a uniform wall thickness (each tube has uniform wall thickness; Figure 2).	
Regarding claim 12, Davis in view of Arias teach the claim limitations of claim 11. However, Davis does not expressly disclose that a diameter of the opening of the aspiration tube is 1/16 of an inch; and/or a diameter of the opening of the irrigation tube is 5/32 of an inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Davis to have a diameter of the opening of the aspiration tube is 1/16 of an inch; and/or a diameter of the opening of the irrigation tube is 5/32 of an inch since it has been held that since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Davis would not operate differently with the claimed diameter since the suction vacuum tube and irrigation tube has a similar function to the claimed invention’s aspiration tube and irrigation tube of removing liquid waste and delivering irrigation fluid, respectively (Davis et al.; Abstract and Column 1, lines 27-35). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be near or differ from the claimed value (specification, paragraph [0040]).
Regarding claim 13, Davis in view of Arias teach the claim limitations of claim 1. However, Davis does not expressly disclose that the length of the co-extruded tubing is less than or equal to six feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Davis to have the length of the co-extruded tubing is less than or equal to six feet since it has been held that since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Davis would not operate differently with the claimed length since the spinal cord tubing has a similar function to the claimed invention’s co-extruded tubing of connecting the handpiece/instrument to the suction/irrigation source (Davis et al.; Abstract and Column 1, lines 27-35). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification, paragraph [0018]).
Regarding claim 14, Davis in view of Arias teach the claim limitations of claim 1. Davis does not teach wherein the ridge is disposed along an entire length of the co-extruded tubing.
However, Arias discloses the device of claim 1, wherein the ridge is disposed along an entire length of the co-extruded tubing (ridge is along entirety of co-extruded tubing 1560 and adjacent to lumen 1529; modified Figure 11g above; Column 22, lines 40-44).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the tubing of Arias to replace the tubing of Davis to contain the ridge disposed along the length of the tubing. This allows for the ridge to form a groove on the entirety of the tubing length to removably attach electrical cable or wires and avoid the tangling of wires/tubing that are connected to the handpiece/instrument (Arias et al.; Column 22, lines 36-40 and Column 24, lines 11-14).
Regarding claim 15, Davis in view of Arias teach the claim limitations of claim 1, where Davis further teaches wherein the surgical handpiece comprises a phacoemulsification handpiece or a fragmentation handpiece (phacoemulsification cutting tip; Column 1, lines 36-41).
Regarding claim 16, Davis in view of Arias teach the claim limitations of claim 1, where Davis further teaches wherein the aspiration tube comprises a non- compliant material adapted to inhibit flexion, dilation and collapse of the aspiration tube during the ocular surgery (irrigation is made of softer material than aspiration; Column 2, lines 11-16 and Column 3, lines 39-41).
Regarding claim 17, Davis in view of Arias teach the claim limitations of claim 1, where Davis further teaches wherein the irrigation tube comprises a compliant material adapted to expand in response to a vacuum surge to supply sufficient irrigation fluid to inhibit eye chamber collapse (Column 2, lines 11-16 and Column 3, lines 20-21).
Regarding claim 18, Davis teaches the tubing for an ocular surgical handpiece (Abstract), the tubing comprising: an aspiration tube for receiving ocular material removed from an eye by the surgical handpiece (aspiration line 324; Figure 2; Column 3, lines 9-11); an irrigation tube integrally formed with the aspiration tube for supplying irrigation fluid to the surgical handpiece (irrigation line 322; Figure 2; Column 3, lines 9-11). Davis does not teach a first ridge defined along at least a majority of a length of the tubing, the first ridge defining a groove for receiving a power cord of the surgical handpiece; and a second ridge defined along at least a majority of the length of the aspiration tube and the irrigation tube.
However, Arias teaches a first ridge defined along at least a majority of a length of the tubing (first ridge is along majority of the length of tubing; modified Figure 11g above; Column 22, lines 40-44), the first ridge defining a groove for receiving a power cord of the surgical handpiece (first ridge forms a lumen 1529 to hold cable; modified Figure 11g above; Column 48-52) ; and a second ridge defined along at least a majority of the length of the aspiration tube and the irrigation tube (second ridge is along majority of length of tube 1560; modified Figure 11g above).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the first and second ridge of Arias be formed on the tubing of Davis to contain the ridges disposed along the length of the tubing. This allows for the channel or groove to removably attach electrical cable or wires, avoid the tangling of wires/tubing that are connected to the handpiece/instrument, and form a thin junction between the irrigation and aspiration tubing for separation, if needed (Arias et al.; Column 22, lines 36-40, Column 23, lines 41-47, and Column 24, lines 11-14).
Regarding claim 19, Davis in view of Arias teach the claim limitations of claim 18. Davis does not teach the first ridge and the second ridge are disposed along opposite external sides of the tubing to increase bend resistance of the tubing and to inhibit kinking of the tubing along both vertical and horizontal axes of the tubing.
However, Arias teaches the first ridge and the second ridge are disposed along opposite external sides of the tubing (first and second ridge are located externally on opposite sides of tube 1560; modified Figure 11g) to increase bend resistance of the tubing and to inhibit kinking of the tubing along both vertical and horizontal axes of the tubing.
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the first and second ridge of Arias to be on opposite external sides of the tubing of Davis. This forms a narrow space between the aspiration and irrigation line that forms a single tubing for use and can be peeled apart (Arias et al.; Column 23, lines 41-47).
Regarding claim 20, Davis in view of Arias teach the claim limitations of claim 18. Davis does not teach the groove includes first and second resilient arms; and the first and second resilient arms are adapted to removably retain the power cord of the ocular surgical handpiece.
However, Arias teaches the groove includes first and second resilient arms (groove 129f has pair of lips 129g); and the first and second resilient arms are adapted to removably retain the power cord of the ocular surgical handpiece (groove 129f has pair of lips 129g to removably hold electrical supply wire 129; modified Figure 11a; Column 22, lines 36-44).
Davis and Arias are both considered to be analogous to the claimed invention because they are both in the same field of surgical aspirators/irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Arias and have the groove be attached with first and second resilient arms which allows for the tubing’s groove to hold the electrical wires/cable throughout the length of the tubing and avoid the tangling of wires/tubing that are connected to the handpiece/instrument (Arias et al.; Column 22, lines 36-40 and Column 24, lines 11-14).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. as applied to claim 3 above and further in view of Dimalanta Jr. et al. (U.S. Patent No. 8631831 B2).
Regarding claim 4, the modified ocular device of Davis in view of Arias teach the claim limitations of claim 3 as stated above. The modified device of Davis does not disclose a console and an aspiration pump housed in the console, wherein the aspiration reservoir comprises a bag or a cassette housed in the console.
However, Dimalanta Jr. teaches a console (phacoemulsification surgical console 101; Figure 1) and an aspiration pump housed in the console (vacuum applied to aspiration line and to handpiece; Column 3, lines 35-40). It is obvious that the vacuum source that applies vacuum to the aspiration line is located in the console. The aspiration reservoir comprises a bag or a cassette housed in the console (fluidic module 843 includes fluidic cassette; Column 7, lines 26-37).
Davis and Dimalanta Jr. are both considered to be analogous to the claimed invention because they are in the same field of irrigation/aspiration devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Dimalanta Jr. and have a console that houses an aspiration pump and bag/cassette to be connected to the surgical device through the spinal cord tubing. This allows for the aspiration/vacuum tubing to deliver vacuum suction from the console to the device and dispose the fluid back into the console (Dimalanta Jr. et al.; Column 7, lines 15-31). 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE-PH M PHAM whose telephone number is (571)272-0468. The examiner can normally be reached Mon-Fri, 8AM to 5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE-PH MINH PHAM/Examiner, Art Unit 4189            

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781